Citation Nr: 9922162	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  98-08 145A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for hearing loss. 


REPRESENTATION

Appellant represented by:	Kentucky Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active duty service from December 1954 to 
December 1956.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied service connection for 
hearing impairment.  

The Board notes that although the veteran was scheduled to 
appear at a November 1998 Travel Board hearing, he failed to 
appear at that time, and has since not contacted the RO or 
the Board to reschedule that hearing. 


REMAND

Upon preliminary review of the claims file, the Board 
observes that the veteran's April 1998 RO hearing transcript 
includes testimony that he underwent a VA audiological 
examination at the VA medical facility in Louisville, 
Kentucky, two years earlier. Although the record indicates 
that the veteran had requested that all pertinent medical 
records be obtained, it does not appear that a copy of those 
audiometric examination reports were retrieved and entered 
into the record.

The VA is deemed to have constructive knowledge of those 
records, and in this case, has actual knowledge of the 
existence of those records.  As such, they are considered to 
be evidence which is of record at the time any decision is 
made, and should be associated with the claims file.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  Preliminary 
action to obtain all such pertinent VA records is therefore 
necessary before the Board may properly proceed with its 
appellate review. 

In addition, the Board also notes that except for the 
veteran's examination report upon separation from service, no 
other service medical records (SMRs) have been located.  
Nevertheless, the veteran testified during his April 1998 RO 
hearing that he was seen for hearing problems.  The claims 
file reflects that the rest of the veteran's SMRs could not 
be found, as such records may have been destroyed by the 1973 
fire at the National Personnel Records Center (NPRC).  Under 
these circumstances, the VA has a heightened obligation to 
explain its findings and conclusions and to consider 
carefully the benefit of the doubt rule.  See O'Hare v. 
Derwinski 1 Vet. App. 365, 367 (1991).  However, the Board 
observes that the RO did not pursue alternative sources in 
order to find the missing SMRs.  Given the veteran's specific 
contentions, the Board believes further attempts to obtain 
pertinent service records are appropriate.  

Finally, the record shows that the veteran had been initially 
scheduled for an audiological examination in March 1998, but 
that the veteran could not make the appointment due to a 
death in the family.  Although the veteran had requested that 
the appointment be rescheduled, it is apparent no such 
rescheduling was done.

The Board also takes this opportunity to inform the veteran 
that before a review of the merits of a claim can be 
undertaken, the veteran must first submit a well-grounded 
claim.  See 38 U.S.C.A. § 5107(a) (West 1991).  The United 
States Court of Appeals for Veterans claims (Court) has 
further indicated that in order for a service connection 
claim to be well-grounded, there must be competent evidence:   
i) of current disability (a medical diagnosis); ii) of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and; iii) of a nexus between the 
inservice injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  The Board emphasizes, however, that the doctrine of 
reasonable doubt does not ease the veteran's initial burden 
of submitting a well-grounded claim.  See 38 U.S.C.A. 
§ 5107(b) (West 1991 & Supp. 1999); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

Alternatively, the Court has recently indicated that a claim 
may be well grounded based on application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 
(1997).  The Court held that the chronicity provision applies 
where there is evidence, regardless of its date, which shows 
that a veteran had a chronic condition either in service or 
during an applicable presumption period and that the veteran 
still has such condition.  That evidence must be medical, 
unless it relates to a condition that the Court has indicated 
may be attested to by lay observation.  If the chronicity 
provision does not apply, a claim may still be well grounded 
"if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology."  Savage, 10 
Vet. App. at 498.
The Board views this discussion as sufficient to inform the 
veteran of the elements of a well-grounded service connection 
claim.  See 38 U.S.C.A. § 5103(a) (West 1991); Robinette v. 
Brown, 8 Vet. App. 69 (1995).

For the reasons discussed above, this case is hereby REMANDED 
for the following actions:

1.  The RO should obtain and associate 
with the claims file any and all records 
pertaining to the audiological 
examination and/or treatment of the 
veteran from the VA medical facility in 
Louisville, Kentucky, as referred to by 
the veteran during his April 1998 hearing 
testimony.  

2.  The RO should conduct a search for 
additional SMRs by contacting alternative 
sources to the NPRC.  

3.  The veteran should be afforded a VA 
audiology examination to determine the 
nature, extent, and etiology of any 
hearing loss that may be present.  Any 
and all indicated evaluations, studies, 
and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claim file.  If the veteran is diagnosed 
with a hearing loss, the examiner is 
requested to offer an opinion regarding 
whether it is at least as likely as not 
that such hearing loss is causally or 
etiologically related to any acoustic 
trauma the veteran was reportedly exposed 
to during active service.  The examiner 
should clearly outline the rationale for 
any opinion expressed.  Since it is 
important "that each disability be viewed 
in relation to its history[,]" 38 C.F.R. 
§ 4.1 (1998), copies of all pertinent 
medical records in the veteran's claims 
file or, in the alternative, the claims 
file, must be made available to the 
examiner for review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the appellant until 
he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


